Citation Nr: 9910579	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-01 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation for rheumatoid arthritis of 
the wrists, hands, elbows and knees, currently evaluated as 
20 percent disabling.

2.  Entitlement to a increased (compensable) rating for a 
left wrist disorder, based on the disagreement with the 
October 1996 initial award.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In a May 1997 rating decision, the RO granted service 
connection for rheumatoid arthritis, to include a claim for 
service connection for hands, wrists and knees.  In a March 
1998 rating decision, the RO assigned a 20 percent for the 
service-connected rheumatoid arthritis of the wrists, hands, 
elbows, shoulders and knees.  As the 20 percent evaluation is 
less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a March 1999 written argument, submitted by the veteran's 
representative, the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities was raised.  As this issue 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.  


REMAND

With regards to the claim for an increased evaluation for 
service-connected rheumatoid arthritis of the hands, elbows, 
shoulders and knees, it is contended by and on behalf of the 
veteran that her disability is more severely disabling than 
the current 20 percent evaluation reflects as a result of the 
industrial impairment resulting therefrom.  In this regard, 
the veteran maintains that she had to leave her job at the 
United States Postal Service as a result of her rheumatoid 
arthritis.  The veteran contends that she has pain in the 
wrists, knees, and hands, is unable to carry objects weighing 
more than ten pounds, has achiness and stiffness in her 
wrists and takes Prednisone for her symptoms.  As a result, a 
favorable determination is requested

With regards to her left wrist disorder, the veteran contends 
that she has pain, weakness and a limitation in her 
activities and, as a result, a greater disability rating than 
the noncompensable evaluation assigned by the RO on its 
initial rating award in October 1996 is warranted.  The Board 
observes that the veteran's claim for a higher evaluation for 
a left wrist disorder is an original claim that was placed in 
appellate status by a Notice of Disagreement (NODs) 
expressing disagreement with the initial rating award of 
October 1996, which assigned a noncompensable evaluation to 
the disability at issue.  As held in AB v. Brown, 6 Vet. App. 
35, 38 (1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation ?."  The 
distinction between an original rating and a claim for an 
increased rating may be important, however, in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying NOD and whether VA has issued a 
Statement of the Case (SOC) or Supplemental Statement of the 
Case (SSOC).  

In regard to the veteran's contention that she is entitled to 
a higher disability rating for at least part of the original 
rating period following the grant of service connection for a 
left wrist disorder, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings. Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).

With the foregoing in mind, the Board observes that the 
veteran was last examined by VA for the aforementioned 
disabilities in August 1996 and that since that time, she 
maintains that her service-connected rheumatoid arthritis of 
the wrists, hands, elbows, shoulders and knees and her left 
wrist disorder have increased in severity.  In this regard, 
the VA has a duty to assist the appellant in the development 
of facts pertinent to the claims.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.327(a)(1998).  The U.S. Court of 
Appeals for Veterans Claims has held that, under 38 U.S.C.A. 
§ 5107(a), VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The Board's review of the claims file further raises 
questions as to the adequacy of the August 1996 VA 
examinations of the veteran's service-connected rheumatoid 
arthritis of the wrists, hands, elbows, shoulders and knees 
and left wrist disorder.  The Board notes that in evaluating 
the current severity of the aforementioned disabilities, the 
VA must consider application of 38 C.F.R. § 4.40 (1998) 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
(1996) regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The VA has a duty to assist the veteran in 
the development of facts pertinent to her claims .  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
This duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski 1 Vet. App. 121, 124 (1991).  Under 
the VA Adjudication Regulations and Guidelines, "if the 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for examination purposes."  See 38 C.F.R. § 4.2 
(1998).  

In light of the foregoing, the Board has determined that 
additional development is necessary to ensure full compliance 
with the duty to assist requirement.  Accordingly, this case 
is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that she identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom she has received 
treatment since August 1996 for the 
disabilities at issue.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

2.  The veteran should then be scheduled 
for another VA general medical 
examination, as well as VA special 
orthopedic and neurologic examinations in 
order to evaluate the current severity of 
the service-connected rheumatoid 
arthritis of the wrists, hands, elbows, 
shoulders and knees and left wrist 
disorder. Any additional special 
examinations deemed necessary should also 
be conducted.  The claims folder must be 
made available to and be reviewed by the 
examiners prior to their examinations.  
In particular, the veteran's rheumatoid 
arthritis of the wrists, hands, elbows, 
shoulders and knees should be 
reevaluated.  All indicated tests and 
studies are to be performed, to include 
radiographic studies; all ranges of 
motion should be identified in degrees; 
and all clinical findings should be 
reported in detail.  

All orthopedic impairment should be 
described in detail, and the examining 
physicians must specifically address any 
loss or impairment of sensation, as well 
as matters of weakened movement, excess 
fatigability, incoordination, and loss of 
function due to pain on use or during 
flare-ups, as provided by 38 C.F.R. Part 
4, §§ 4.40, 4.45, and 4.59, and as 
required by DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  Any opinion 
expressed should be accompanied by a 
written rationale.

3.  The RO should then review the 
aforementioned reports to ensure that all 
action requested by the Board has been 
accomplished, to specifically include 
compliance with Deluca v. Brown, supra.  
If not, the reports should be returned to 
the examiners for completion, as The 
United States Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veterans Appeals prior to 
March 1, 1999)(hereinafter, "the 
Court") has determined that a remand by 
the Board confers upon a claimant, as a 
matter of law, the right to compliance 
with remand orders.  See generally 
Stegall v. West, NO. 97-78 (U.S. Vet. 
App. June 26, 1998).  

4.  After the above development has been 
completed, the RO should undertake any 
other indicated development and 
readjudicate the issues of entitlement to 
an increased evaluation for rheumatoid 
arthritis of the  wrists, hands, elbows, 
shoulders and knees, currently evaluated 
as 20 percent disabling and entitlement 
to an increased (compensable) rating for 
a left wrist disorder, based on the 
disagreement with the October 1996 
initial award.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and her 
representative should be provided a 
supplemental statement of the case and be 
given the appropriate time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order. The purpose of 
this REMAND is to secure clarifying data.  No action is 
required of the veteran until she receives further notice.  


		
F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







